the opinion of the Court was filed by
Gkeen, J.:
All the assignments of error in this case are devoid of merit. It would have been entirely useless to require *145the appellant to pay her own taxed bill of costs on entering the appeal from the award of arbitrators, since she could immediately have drawn the whole amount from the prothonotary. She alone was responsible to her own witnesses and agents who served her subpoenas. The filing of her bill of costs was not done' to enable her to recover the amount of the bill from herself, but from her adversary in case he appealed. We can see no reason why the final judgment should not have been entered for full costs. Under the act of 16th June, 1836, sec. 29, Bright. Purd., p. 110, pl. 35, when the plaintiff appealed he was obliged to give recognizance, conditioned that if he did not recover a sum greater, or a judgment more favorable to him, than the award of the arbitrators, he should pay all costs that accrued in consequence of his appeal. But all this was changed by the act of 20th March, 1845, sec. 1, Bright Purd., p. 110, pl. 38, by which it was provided that thereafter, in lieu of the bail theretofore required, the bail in cases of appeal from the judgments of aider-men and justices of the peace, and from award of arbitrators,, should be bail absolute in double the probable amount of costs accrued and likely to accrue in such cases, with sureties conditioned for the payment of all costs accrued or that may be legally recovered in such cases against the appellants. The provision in regard to a less favorable judgment was entirely abrogated, and has never been in force from the date of the last-mentioned act. There is no other statute, and no decision of this Court, which holds that in the event of a less favorable judgment being obtained by a plaintiff appellant, he shall not have full costs, and we are aware of no reason or principle upon which a ruling to that effect could be sustained. In the only case to which our attention has been directed in which the question has arisen, Wible •». Burford, 7 Pitts. Leg. Journal, 188, we held that “when a plaintiff obtained an award in his favor, and on an appeal taken by him recovers a verdict for the same amount, he is entitled to full costs.” That is this case precisely, and we have no disposition to establish a contrary rule now.
Judgment affirmed